UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-192647 Commission file number Compliance & Risk Management Solutions Inc. (Exact name of registrant as specified in its charter) Delaware 38-3912845 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 49 Main Street, New Egypt, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo (Does not currently apply to the Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filteroAccelerated filter o Non-accelerated filter o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding January 13, 2015 Common Stock, $0.001 par value per share 4,230,000 shares SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that involve a number of risks and uncertainties. Although our forward-looking statements reflect the good faith judgment of our management, these statements can be based only on facts and factors of which we are currently aware. Consequently, forward-looking statements are inherently subject to risks and uncertainties. Actual results and outcomes may differ materially from results and outcomes discussed in the forward-looking statements. Forward-looking statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “anticipate,” “believe,” “expect,” “plan,” “future,” “intend,” “could,” “estimate,” “predict,” “hope,” “potential,” “continue,” or the negative of these terms or other similar expressions. These statements include, but are not limited to, statements under the captions “Risk Factors,” “Management’s Discussion and Analysis or Plan of Operation” and “Description of Business,” as well as other sections in this report. Such forward-looking statements are based on our management’s current plans and expectations and are subject to risks, uncertainties and changes in plans that may cause actual results to differ materially from those anticipated in the forward-looking statements. You should be aware that, as a result of any of these factors materializing, the trading price of our common stock may decline. These factors include, but are not limited to, the following: ● the availability and adequacy of capital to support and grow our business; ● economic, competitive, business and other conditions in our local and regional markets; ● actions taken or not taken by others, including competitors, as well as legislative, regulatory, judicial and other governmental authorities; ● competition in our industry; ● Changes in our business and growth strategy, capital improvements or development plans; ● the availability of additional capital to support development; and ● other factors discussed elsewhere in this annual report. The cautionary statements made in this annual report are intended to be applicable to all related forward-looking statements wherever they may appear in this report. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly update any forward looking-statements, whether as a result of new information, future events or otherwise. TABLEOF CONTENTS Item 1. Business. 3 Item 1A. Risk Factors. 4 Item 1B. Unresolved Staff Comments. 4 Item 2. Properties. 4 Item 3. Legal Proceedings. 4 Item 4. Submission of Matters to a Vote of Security Holders 4 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 7 Item 8. Financial Statements and Supplementary Data. 8 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 9 Item 9A. Controls and Procedures. 9 Item 9B. Other Information. 10 Item 10. Directors, Executive Officers and Corporate Governance. 11 Item 11. Executive Compensation. 12 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 14 Item 13. Certain Relationships and Related Transactions, and Director Independence. 15 Item 14. Principal Accounting Fees and Services. 15 Item 15. Exhibits, Financial Statement Schedules. 16 SIGNATURES 17 2 PART I Item 1. Business. Compliance & Risk Management Solutions Inc. (the “Company”), formed on July 29, 2013, is engaged in providing corporate governance, compliance and risk management (“GRC” or “Risk Mitigation”) business services and technology solutions (“GRC Technology”). The Company’s GRC Solutions bring people, process and software tools to help clients more effectively and cost efficiently handle their Risk Mitigation efforts. Item 1A. Risk Factors. We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B. Unresolved Staff Comments. None Item 2. Properties. We do not own any real estate or other properties. Item 3. Legal Proceedings. The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. No director, officer, or affiliate of the issuer and no owner of record or beneficiary of more than 5% of the securities of the issuer, or any security holder is a party adverse to the small business issuer or has a material interest adverse to the small business issuer. Item 4. Submission of Matters to a Vote of Security Holders None PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. There is presently no established public trading market for our shares of common stock.On November 25, 2014, FINRA informed the Company that it had cleared the Company’s request to be quoted on the OTC Bulletin Board and OTC Link under the symbol CRMV. 3 Holders of Our Common Stock As of the date of filing we had 40 shareholders of our common stock. Stock Option Grants To date, we have not granted any stock options. Transfer Agent and Registrar The transfer agent for our common stock is Issuer Direct Corporation, 500 Perimeter Park Drive, Suite D, Morrisville, NC 27560, telephone: (919) 481-4000. Dividends Since inception we have not paid any dividends on our common stock.We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock.Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board ofDirectors may deem relevant. Recent Sales of Unregistered Securities None. Stock-Based Compensation: None. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This form 10-K contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For this purpose any statements contained in this Form 10-K that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include by are not limited to economic conditions generally and in the industries in which we may participate; competition within our chosen industry, including competition from much larger competitors; technological advances and failure to successfully develop business relationships. 4 Our Company We are a corporate governance, risk and compliance management (“GRC” or “Risk Mitigation”) business servicesand technology solutions (“GRC Solutions”) firm.Our GRC Solutions bring people, process and software tools to help clients more effectively and cost efficiently handle their Risk Mitigation efforts.Our business services include staffing search and placement and contract consulting.Our technology solutions represent, what we believe, are the most effective software tools a client can use based upon their unique Risk Mitigation needs.Our practice areas and GRC Solutions are industry and position specific.We believe that our position specific and industry specialization will enable us to better understand our clients’ culture, operations, business strategies and industries. General Trends in the Industry We believe Risk Mitigation has become a growing operational and financial burden, limiting its ability to keep pace with business growth and transformational initiatives.We believe that to close that gap clients need to utilize the efficiencies driven through technology automation. We believe that if we can acquire GRC technology or software products or build a database of what we consider “best-in-class” technology solutions, this will directly complement our staffing and consulting services providing us an opportunity to step in to meet a significant need for cost-effective data security, analysis, and compliance in the risk management industry. We believe that one of the most common barriers to the implementation of Risk Mitigation solutions for small businesses is perceived cost. We believe that there is increased attention to and awareness of Risk Mitigation needs and related challenges. We believe the adoption of the Affordable Care Patient & Protection Act (“ACA”) and its related employee and employer mandates will provide us an opportunity to delivery staffing Candidates, perform consulting and recommend technology solutions for all sizes of companies to ensure proper compliance with regulations and the employment laws related to ACA. Based upon the above and trends discussed in our section entitled, “Business Risk Mitigation Trends,” we believe there exists a significant opportunity to help both small and large organizations build and support effective and cost efficient Risk Mitigation frameworks. 5 Our Growth Strategy Our goal is to be a leading provider of comprehensive, industry and position-focused, Risk Mitigation solutions through the following strategies: (i) organic growth in new clients and search Candidates and Consultants through referrals and management contacts; (ii) rolling out various outbound sales and marketing campaigns; (iii) continue to standardize the processes of how our consulting services are provided so we can efficiently and cost effectively scale our operation; (iv) build long-term business relationships with clients through the combination or our staffing services and contract consulting.We believe this will increase the gross dollars we earn on clients as well as the length of engagement; (v) make strategic targeted hires and acquisitions.We intend to hire new Recruiters and contract Consultants as demand for our services continues to grow and we identify talent in the marketplace; (vi) deepen our expertise in targeted industry practices by continuing to add talented search Candidates and Consultants; (vii) establish strategic partnerships and/or reseller relationships with GRC technology solution product and service providers; (viii) growth through acquisitions of other service providers and or technology products Results of Operations Summary of Key Results For the twelve months ended September 30,2014 versus the period from inception (July 29, 2013) through September 30,2013 Revenues and Cost of Revenues Total revenue for the twelve months ended September 30, 2014 versus the period from Inception (July 29, 2013) through September 30, 2013 were $102,951 and $2,000, respectively.The increase was due to the acquisition of new clients and the longer measurement period.Revenues are from professional services rendered. Cost of revenues for the twelve months ended September 30, 2014 versus the period from inception (July 29, 2013) through September 30, 2013 were, $29,361 and $1,046, respectively. Cost of revenue included merchant account charges of $1,111 and $46, respectively.The remaining amount, $28,250 and $1,000, respectively were related party independent contractor labor costs for the delivery of the professional services.The increases in costs where primarily due to the longer measurement period. Operating Expenses Total operating expenses for the twelve months ended September 30, 2014 versus the period from inception (July 29, 2013) through September 30, 2013, where $123,850 versus $23,601, respectively.These amounts include $39,250 and $9,000, respectively, in related party independent contractor costs for accounting and financial reporting.The amounts also included $8,400 and $4,750, respectively, in stock based compensation.The remainingamounts were primarily third party professional fees. The increase in costs where primarily due to the longer measurement period. 6 Liquidity and Capital Resources At September 30, 2014, we had cash of $12,904and a working capital deficit of $1,657. Since inception, we have raised $58,350 in equity capital. We had a total stockholders’ deficit of $1,657 and an accumulated deficit of $73,157 as of September 30, 2014. We had $30,806and $14,640 in net cash used in operating activities for the twelve months ended September 30, 2014 and since Inception (July 29, 2013) through September 30, 2013, respectively.These include $50,260and $22,897 in net losses, respectively.Cash flows used in operating activities included changes in operating assets and liabilities totaling $11,054 and $3,507 for the twelve months ended September 30, 2014 and since inception (July 29, 2013) period through September 30, 2013, respectively. We had $21,050 and $37,300 of net cash provided by financing activities for the twelve months ended September 30, 2014 and since inception (July 29, 2013) through September 30, 2013, respectively. As of September 30, 2014, we did not have any fixed operating expenses.However, over the next twelve months we expect to hire employees both to deliver our services as well as perform other administrative and operating activities. Should our revenues not increase as expected and if our costs and expenses prove to be greater than we currently anticipate, or should we change our current business plan in a manner that will increase or accelerate our anticipated costs and expenses, the depletion of our working capital would be accelerated. In the event that our revenues from operations are insufficient to meet our working capital needs, we would need to either borrow funds from our officers or raise additional capital through equity or debt financings. We expect our current officers will be willing and able to provide such additional capital. However, we cannot be certain that such capital (from our officers or third parties) will be available to us or whether such capital will be available on terms that are acceptable to us.Any such financing likely would be dilutive to existing stockholders and could result in significant financial and operating covenants that would negatively impact our business. If we are unable to raise sufficient additional capital on acceptable terms, we will have insufficient funds to operate our business or pursue our planned growth. Consistent with Section 144 of the Delaware General Corporation Law, it is our current policy that all transactions between us and our officers, directors and their affiliates will be entered into only if such transactions are approved by a majority of the disinterested directors, are approved by vote of the stockholders, or are fair to us as a corporation as of the time it is authorized, approved or ratified by the board. We will conduct an appropriate review of all related party transactions on an ongoing basis. With respect to shares issued for services, our board of directors determines the value of the services provided and authorizes the issuance of shares based upon the fair market value of our shares. 7 Off-Balance Sheet Arrangements We had no outstanding derivative financial instruments, off-balance sheet guarantees, interest rate swap transactions or foreign currency contracts. We do not engage in trading activities involving non-exchange traded contracts. Critical Accounting Policies Our discussion and analysis of the financial condition and results of operations are based upon the Company’s financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”). The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We believe that the estimates, assumptions and judgments involved in the accounting policies described below have the greatest potential impact on our financial statements, so we consider these to be our critical accounting policies. Because of the uncertainty inherent in these matters, actual results could differ from the estimates we use in applying the critical accounting policies. Certain of these critical accounting policies affect working capital account balances, including the policies for revenue recognition, allowance for doubtful accounts, inventory reserves and income taxes. These policies require that we make estimates in the preparation of our financial statements as of a given date. Within the context of these critical accounting policies, we are not currently aware of any reasonably likely events or circumstances that would result in materially different amounts being reported. Revenue Recognition The Company derives its revenue from the permanent placement of executive level personnel and the sale of general compliance and risk management consulting services. The Company utilizes written contracts as the means to establish the terms and condition services are sold to customers. Executive Placement Services The Company recognizes revenue for executive placements based on the nature of the fee arrangement. Revenue generated when the Company permanently places an individual with a client on a contingent basis is recorded at the time of acceptance of employment, net of an allowance for estimated fee reversals.Revenue generated when the Company permanently places an individual with a client on a retained basis is recorded ratably over the period services are rendered, net of an allowance for estimated fee reversals. 8 Consulting Services Because the Company provides its applications as services, it follows the provisions of Securities and Exchange Commission Staff Accounting Bulletin (“SAB”) No.104, Revenue Recognition The Company recognizes revenue when all of the following conditions are met: ● there is persuasive evidence of an arrangement; ● the service has been provided to the customer; ● the collection of the fees is reasonably assured;and ● the amount of fees to be paid by the customer is fixed or determinable. The Company records revenue as services are performed.Invoicing is done at the beginning of each month for the services to be rendered that month. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 9 Item 8. Financial Statements and Supplementary Data. COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC FINANCIAL STATEMENTS FOR THE PERIOD ENDED SEPTEMBER 30, 2 10 COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC INDEX TO FINANCIAL STATEMENTS SEPTEMBER 30, 2014 Report of Independent Registered Public Accounting Firm F-2 Financial Statements Balance Sheets as of September 30, 2014 and 2013 F-3 Statements of Operations for the twelve months ended September 30, 2014 and inception (July 29, 2013) through September 30, 2013 F-4 Statements of Stockholders’ Equity(Deficit) for the period from inception (July 29, 2013) through September 30, 2014 F-5 Statements of Cash Flows for the twelve months ended September 30, 2014 and inception (July 29, 2013) through September 30, 2013 F-6 Notes to Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Compliance & Risk Management Solutions Inc We have audited the accompanying balance sheet of Compliance & Risk Management Solutions Inc as of September 30, 2014, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the year ended September 30, 2014, and the period from July 29, 2013 (date of inception) through September 30, 2013.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Compliance & Risk Management Solutions Inc as of September 30, 2014, and the results of its operations and its cash flows for the year ended September 30, 2014, and the period from July 29, 2013 (date of inception) through September 30, 2013, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurring net losses since inception and has a working capital deficit as of September 30, 2014. These conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our opinion is not modified with respect to that matter. [s] Rosenberg Rich Baker Berman & Company Somerset, New Jersey January 13, 2015 F-2 COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC BALANCE SHEETS AS OF SEPTEMBER 30, 2 ASSETS CURRENT ASSETS: Cash or cash equivalents $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILIATIES AND STOCKHOLDERS' EQUITY(DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued taxes TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS'EQUITY(DEFICIT): Preferred stock, $.0001 par value, 15,000,000 shares authorized, none issued and outstanding - - Stock Subscriptions receivable - ) Common stock, $.0001 par value, 75,000,000 shares authorized, 4,230,000 and 4,041,000 shares issued and outstanding, as of September 30, 2014 and 2013, respectively Additional paid-in capital Retained deficit ) ) TOTAL STOCKHOLDERS' EQUITY(DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) $ $ The accompanying notes to financial statements are an integral part of these statements. F-3 COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC STATEMENT OF OPERATIONS FOR THE TWELVE MONTHS ENDED SEPTEMBER 30, 2(JULY 29, 2013) THROUGH SEPTEMBER 30, 2013 Twelve Months Ended September 30, From Inception (July 29, 2013) through September 30, Revenues: Professional service revenues $ $ Total Revenues Cost of revenues 46 Cost of revenues from a related party Gross Profit Operating expenses: Stock based compensation General and administrative General and administrative costs from a related party Total operating expenses Loss from operations ) ) (Loss) before taxes ) ) Income tax provision - Net (loss) applicable to common shareholders $ ) $ ) Net (loss) per share - basic and diluted $ ) $ ) Weighted number of shares outstanding - Basic and diluted The accompanying notes to financial statements are an integral part of these statements. F-4 COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC STATEMENT OF STOCKHOLDERS' EQUITY(DEFICIT) FOR THE PERIOD FROM INCEPTION (JULY 29, 2013) THROUGH SEPTEMBER 30, 2014 Preferred Stock Common Paid-In Sub Retained Stockholders' Shares Par Value Shares Par Value Capital Rec'b (Deficit) (Deficit) Balance at Inception, July 29, 2013 - $
